Citation Nr: 9906524
Decision Date: 03/11/99	Archive Date: 06/24/99

DOCKET NO. 97-28 262               DATE MAR 11, 1999

On appeal from the Department of Veterans Affairs Regional Office
in St. Petersburg, Florida

THE ISSUE

Entitlement to compensation under 38 U.S.C. 1151 for residuals of
an injury sustained in a vehicular accident, to include residuals
of amputation of the left foot and leg at the mid-tibia, residuals
of a fracture of the left arm, residuals of contusions of the left
calf and left knee, claimed as incurred during pursuit of
vocational rehabilitation training class.

REPRESENTATION 

Appellant represented by: The American Legion 

INTRODUCTION

The veteran had active service from November 1979 to April 1988.

This matter comes before the Board of Veteran's Appeals (Board)
from a decision of the Department of Veterans Affairs (VA) Regional
Office (RO) in St. Petersburg, Florida.

FINDINGS OF FACT

1. The veteran's only service-connected disability is chronic
subluxation of the right shoulder and on May 9, 1996, while riding
a motorcycle and returning from a class attended as part of a
course of VA Vocational Rehabilitation Training, he was involved in
a vehicular accident, sustaining injuries with residuals of
amputation of the left foot and leg at the mid-tibia, residuals of
a fracture of the left arm, residuals of contusions of the left
calf and left knee.

CONCLUSION OF LAW

Compensation under 38 U.S.C. 1151 for residuals of an injury
sustained in a vehicular accident, claimed as incurred during
pursuit of vocational rehabilitation training class, is not
warranted. 38 U.S.C.A. 1151 (West 1991); 38 C.F.R. 3.358 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claim is plausible and thus "well grounded" within the meaning
of 38 U.S.C.A. 5107(a) (West 1991), which mandates a duty to assist
in developing all pertinent evidence. It is the determination of
the Board that the evidentiary record is

- 2 - 
sufficient both in scope and in depth for a fair, impartial, and
fully informed appellate decision.

It is uncontested that the veteran was riding his motorcycle and
returning from a class which he attended as part of a course of VA
Vocational Rehabilitation Training in law enforcement on the night
of May 9, 1996 when he was involved in a vehicular accident. The
accident report reflects that the injury occurred at 9:30 p.m.
when, while attempting to pass one vehicle, he was hit by an on-
coming vehicle. As a result of that vehicular accident he sustained
multiple severe injuries of the left upper and lower extremities,
including amputation of the left leg at the mid-tibia.

It is contended that the veteran's VA counselor chose the veteran's
classes and that because the university was 75 miles away, he had
to drive to and from classes and, thus, the injuries were sustained
in pursuit of VA Vocational Rehabilitation Training within the
meaning of 38 U.S.C. 1151. The veteran's claim for compensation
under 38 U.S.C. 1151 was received in June 1996.

Law and Regulations

All claims for benefits under 38 U.S.C. 1151, which governs
benefits for persons disabled by treatment or vocational
rehabilitation, filed before October 1, 1997, must be adjudicated
under the provisions of section 1151 as they existed prior to that
date. VAOGCPREC 40-97, 63 Fed. Reg. 31263 (June 8, 1998).

Prior to revision, 38 U.S.C.A. 1151 (West 1991) provided that:

Where any veteran shall suffer an injury, or an aggravation of an
injury, as the result of hospitalization, medical or surgical
treatment, or pursuit of a course of vocational rehabilitation
under chapter 31 of this title, awarded under any of the laws
administered by the Secretary, or as a result of having submitted
to an examination under any such law, and not the result of such
veteran's own willful misconduct, and such injury or aggravation
results in additional disability to or the death of such veteran,
disability or

- 3 - 

death compensation under this chapter and dependency and indemnity
compensation under chapter 13 of this title shall be awarded in the
same manner as if such disability, aggravation, or death were
service-connected.

The enabling regulation, 38 C.F.R. 3.358(c)(5) (1998) provides
that:

Compensation for disability resulting from the pursuit of
vocational rehabilitation is not payable unless there is
established a direct (proximate) causal connection between the
injury or aggravation of an existing injury and some essential
activity or function which is within the scope of the vocational
rehabilitation course, not necessarily limited to activities or
functions specifically designated by [VA] in the individual case,
since ordinarily it is not to be expected that each and every
different function and act of a veteran pursuant to his or her
course of training will be particularly specified in the outline of
the course or training program. For example, a disability resulting
from the use of an item of mechanical or other equipment is within
the purview of the statute if training in its use is implicit
within the prescribed program or course outlined or if its use is
implicit in the performance of some task or operation the trainee
must learn to perform, although such use may not be especially
mentioned in the training program. In determining whether the
element of direct or proximate causation is present, it remains
necessary for a distinction to be made between an injury arising
out of an act performed in pursuance of the course of training,
that is, a required "learning activity", and one arising out of an
activity which is incident to, related to, or coexistent with the
pursuit of the program of training. For a case to fall within the
statute there must have been sustained an injury which, but for the
performance of a "learning activity" in the prescribed course of
training, would not have been sustained. A meticulous examination
into all the circumstances is required, including a consideration
of the time and place of the incident producing the injury.

- 4 - 

Analysis

While the statute merely requires "pursuit" of VA vocational
rehabilitation training, the enabling regulation, essentially,
defines such "pursuit" in a manner which requires direct and
proximate causation between claimed disability and an essential
activity or function, even those not specifically designated by VA
in a course or training program. The example given in the
regulation is that of the use of an item or equipment implicit in
the program or course or implicit in a "learning activity" as
opposed to an activity which is incident to, related to, or
coexistent with pursuit of a program or training.

In this case, it is clear that the veteran was not given a
mechanical item or equipment implicit in the education course or
implicit in a learning activity, which led to the vehicular
accident. Rather, the motorcycle was owned by he or his wife and
occurred off of the premises of the educational institution where
he had attended class. While it is unclear who, if anyone, was at
fault in the accident (and such is not an essential finding in this
case) it does appear that there was intervention of a third party,
i.e., the on-coming vehicle into which the veteran collided, and
over which VA had no control. (Generally see paragraph 16 of
VAOGCPREC 14-97).

While the Board is sympathetic, particularly, in light of the
severity of the injuries sustained; here, the act of merely
returning home after educational class attended as part of
vocational rehabilitation training, was incidental, related to and
coexistent with the pursuit of a program of training inasmuch as
the veteran would inevitably have had to return home. In other
words, it can not be concluded that but for the attendance of a
class attended as part of vocational rehabilitation training the
accident would not have occurred.

Accordingly, entitlement to benefits under 38 U.S.C. 1151 is not
warranted.

When all the evidence is assembled, the Board is responsible for
determining whether the evidence supports the claim or is in
relative equipoise, with the veteran

- 5 - 

prevailing in either event, or whether a fair preponderance of the
evidence is against the claim, in which case that claim is denied.
38 U.S.C.A. 5107(b) (West 1991); 38 C.F.R. 3.102; Gilbert v.
Derwinski 1 Vet. App. 49 (1990).

In this case, for the foregoing reasons and bases, the
preponderance of the evidence is against the claim and, thus, there
is no doubt to be resolved in favor of the veteran.

ORDER

Compensation under 38 U.S.C. 1151 for residuals of an injury
sustained in a vehicular accident, to include residuals of
amputation of the left foot and leg at the mid-tibia, residuals of
a fracture of the left arm, residuals of contusions of the left
calf and left knee, claimed as incurred during pursuit of
vocational rehabilitation training class, is denied.

J. FUSSELL 
Acting Member, Board of Veterans' Appeals

6 - 

